Citation Nr: 0334062	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  99-20 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic epidermophytosis, currently evaluated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).




Procedural history

The veteran had active service from August 1967 to August 
1970.  He was granted service connection for a skin 
disability (denominated by the RO as chronic 
epidermophytosis) in a November 1983 rating decision.  A 30 
percent disability rating was assigned.

In February 1999 the RO received the veteran's claim for an 
increased rating for his service-connected skin disability.  
In June 1999 the RO issued a rating decision continuing the 
30 percent evaluation for the veteran's service connected 
skin disorder.  The veteran filed a Notice of Disagreement 
(NOD) in August 1999.  The RO issued the veteran a Statement 
of the Case (SOC) in September 1999.  The veteran perfected 
his appeal with a timely filed Substantive Appeal in October 
1999.  

In a January 2003 letter, the veterans' former 
representative, Veterans of Foreign Wars of the United States 
(VFW), notified the RO that the veteran had informed their 
office that he no longer wanted to be represented by VFW.  
The letter also requested that the Power of Attorney in favor 
of VFW be revoked as of the date of the letter.  The veteran 
has not since made arrangements to be represented by another 
organization or individual.

In the veteran's Substantive Appeal he requested a hearing at 
a local VA office before a Veterans Law Judge.  The record 
shows that the RO scheduled a travel Board Hearing for the 
veteran in September 2003.  However, the veteran contacted 
the RO before the hearing in order to cancel the hearing.  He 
did not request that the hearing be rescheduled.  

Issues not on appeal

In a June 2002 rating decision, the RO granted the veteran's 
claims of entitlement to service connection for post-
traumatic stress disorder, hearing loss and tinnitus.  The 
veteran has not expressed disagreement with the assigned 
disability ratings or their effective dates.  Accordingly, 
those potential issues are not on appeal and will not be 
discussed further herein.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].

In a March 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a back 
condition.  To the Board's knowledge, the veteran has not 
expressed disagreement with that decision.


REMAND

In November 2003 the Board received evidence the veteran 
submitted in support of his claim.  Most of the records 
submitted were copies of evidence already in the file and 
previously considered by the RO.  However, the evidence 
submitted also included an August 2003 outpatient progress 
note from VA Medical Center in Kansas City, Missouri in which 
the examiner noted that the veteran had a rash on his chest.

The record shows that the veteran did not sign a waiver 
allowing the Board to consider this evidence in the first 
instance.  Recent judicial precedent dictates that absent a 
waiver of initial consideration by the RO, an appellant's 
rights to fundamental fairness and procedural due process do 
not permit the Board to consider this issue.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, the Board 
must remand this case for consideration of the additionally 
submitted evidence by the agency of original jurisdiction.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30 day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA notification letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO issued a VCAA notification letter to the 
veteran in March 2003 that stated that the veteran had within 
30 days from the date of the letter to submit additional 
evidence.  Therefore, since this case is being remanded for 
additional development, the RO will have an opportunity to 
address this matter.

As previously stated, in January 2003 the veteran's former 
representative, VFW, notified the RO that the veteran no 
longer wanted to be represented by VFW.  To the Board's 
knowledge, he veteran has not since made arrangements to be 
represented by another organization or individual.  The 
record reveals that in September 2003 the veteran contacted 
the RO prior to a scheduled personal hearing in order to 
cancel the hearing because he did not have representation.  
It thus appears that the veteran still desires 
representation.  It is his responsibility to secure such 
representation.  This remand will afford the veteran the 
opportunity to retain another representative.  

In order to ensure due process, the case is REMANDED to 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should inquire of the veteran 
whether he is still seeking 
representation, and if he is, allow the 
veteran sufficient time to secure 
representation.

2.  VBA must review the claims file and 
ensure that all notification action 
required by the VCAA has been satisfied 
in accordance with applicable legal 
precedent.

3.  If dictated by the procedural posture 
of the case, VBA should issue a SSOC that 
includes consideration of all pertinent 
evidence received since the SOC was 
issued.  If the decision is unfavorable 
to the veteran's claim, he (and his 
representative, if any) should be 
furnished with a copy of the SSOC and 
provided with an appropriate opportunity 
to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




